PHILLIPS, Judge.
Since, under Rule 28(a) of the Rules of Appellate Procedure, our review is limited to questions presented by the appellant’s brief, the appeal must be dismissed.
The correctness of the summary judgment eliminating B & B Used Cars and the defendant Burke from the case not having been presented for our consideration, no opinion is expressed about it. Nor can we consider the insurance question that was presented, since that question was not ruled on by the trial judge.
Appeal dismissed.
Judges Webb and BECTON concur.